internal_revenue_service number release date index number ---------------------------- ---------------------------------------------- --------------------------------- ---------------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec plr-146263-05 date date ------ ------ ------------ ------------------------------ --------------------------------- ------------------------ corporation partnership --------------------------------------------------------------------- x y a b dear -------------- your authorized representative requesting a ruling under sec_162 of the internal_revenue_code specifically you requested a ruling that the deduction limitation of sec_162 does not apply the facts as represented are as follows unit ownership in partnership corporation also owns y of the preferred units of partnership corporation elected to be taxed as a real_estate_investment_trust reit as defined under sec_856 of the code the compensation of corporation’s chief_executive_officer and four other of the highest compensated officers the executive officers is required to be reported on the corporation’s summary compensation table under the executive disclosure rules issued corporation owns approximately an x general_partnership interest as common this letter is in response to the letter dated date submitted by ------------ the executive officers of corporation are also employees and officers of plr-146263-05 by the securities exchange commission sec under the securities exchange act of accordingly the executive officers are covered employees with respect to corporation for purposes of sec_162 partnership the executive officers receive base salary and participate in various bonus and executive compensation plans based on their services as employees with respect to both entities however the executive officers provide only a small portion of their services as employees of corporation accordingly the employment contracts entered into by and among the individual executive officers corporation and partnership provide that a of the executive officers’ compensation is for services as employees of the corporation and b of their compensation is for services as employees of the partnership this allocation is subject_to adjustment from time to time as appropriate to reflect the services performed by the executive officers partnership reports the executive officers’ compensation on form_w-2 and withholds all applicable federal and state taxes for services performed as an employee of partnership will be in excess of dollar_figure million and will not be qualified_performance-based_compensation within the meaning of sec_162 it is expected that the total compensation of one or more the executive officers sec_162 allows a deduction for all of the ordinary and necessary sec_162 defines publicly_held_corporation to mean any corporation sec_162 provides that for any publicly_held_corporation no deduction expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure issuing any class of common equity securities required to be registered under sec_12 of the securities exchange act of under sec_1_162-27 of the income_tax regulations a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 which lists exceptions to the definition for purposes of sec_162 an affiliated_group_of_corporations does not include any subsidiary that is itself a publicly_held_corporation sec_1504 defines affiliated_group to mean or more chains of includible corporations connected through stock ownership with a common parent_corporation if the common parent directly own sec_80 percent of the total voting power of the stock and has a value equal to at least percent of the total value of the stock of the corporation plr-146263-05 sec_162 defines a covered_employee as any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer the deduction limitation of sec_162 does not apply to the partnership with respect to remuneration paid to an executive officer as compensation_for services performed by the executive officer as an employee of the partnership the deduction limitation of sec_162 does not apply to the corporation with respect to its distributive_share of income or loss from the partnership that includes compensation expense of executive officers to the extent such compensation expense is attributable to services performed by the executive officers as employees of the partnership based solely on the facts presented we rule as follows except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in this regard note that we specifically express no opinion concerning the allocation of the compensation between partnership and corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
